     Case 2:19-cv-02124-JAM-DMC Document 14 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER J. LANGLEY,                           No. 2:19-CV-2124-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    PLACER COUNTY, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On March 27, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-02124-JAM-DMC Document 14 Filed 06/02/20 Page 2 of 2

 1               Accordingly, IT IS HEREBY ORDERED that:
 2               1.    The findings and recommendations filed March 27, 2020, are adopted in
 3   full; and
 4               2.    Plaintiff’s action is dismissed without prejudice.
 5
     DATED: June 1, 2020
 6
                                              /s/ John A. Mendez____________         _____
 7

 8                                            UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
